PER CURIAM.
We have redesignated as a petition for writ of certiorari the appeal filed by James Valeo (Petitioner) from an order of the Broward County circuit court, in its appellate capacity. Valeo seeks review of the order dismissing his appeal of the county court order revoking his probation on a second DUI conviction and imposing a jail sentence after he was found guilty of a third DUI, as well as the order denying his motion for reconsideration. We grant the petition.
Following an evidentiary hearing, the circuit court concluded that Petitioner’s counsel’s conduct in failing to appear at a hearing on the state’s motion to dismiss was not willful or intentional. Under the particular circumstances of this case, dismissal of the appeal was too harsh a sanction and a denial of procedural due process. Haines City Community Development v. Heggs, 658 So.2d 523 (Fla. 1995); see also Lahti v. Porn, 624 So.2d 765 (Fla. 4th DCA 1993).
WARNER, C.J., GUNTHER and GROSS, JJ., concur.